DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 26 April 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 2, Pomero et al. (US 7,639,866 B2, previously cited) discloses: a method for the radiographic imaging of a three-dimensional internal structure which forms part of an object located within a field of view (column 1, lines 13-18), the method comprising: receiving image data including two-dimensional representations of an internal structure of an object (column 6, lines 24-39), expressing a series of characteristic points in  3D frame of reference (column 6, line 57-column 7, line 4), constructing a geometrical model from a database of known values (column 7, lines 17-30), applying a deformation field to the image (column 8, lines 4-13; column 9, lines 8-15), estimating positions of reference marks by statistical inference (column 10, lines 24-34), and calculating the 3D shape of a model representing the structure (column 10, lines 37-47).
Pomero does not appear to disclose deforming a generic model such that a calculated model observes a shape that is closest possible to an isometry of the generic model while keeping the points of the deformed generic model coincident with the first markers, as well as determining using the first image data the coordinates of the second marker on the radiographic image by searching for the same in a search zone located around the coordinates of the projection, as claimed.
		Claims 3-20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        28 April 2022